EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 21-26 and 30 are canceled. These claims were previously withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 and 27-29 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: identifying a contention window comprising a first set of time-frequency resources; transmitting, to a receiver after the contention window expires, a request message to request initiation of a data transmission, the request message comprising an indication of a time of transmission from the receiver for receiving a response message, a request threshold associated with the request message, and an indication of a response threshold; receiving the response message from the receiver in response to the request message based at least in part on the time for receiving the response message and the request threshold; measuring a signal to noise quality metric associated with the response message; and initiating the data transmission in a shared frequency spectrum band based at least in part on whether the signal to noise quality metric measurement associated with the response message exceeds the response threshold, as substantially recited in independent claims 1 and 27. These limitations in combination with the remaining limitations of claims 1 and 27, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Yerramalli (US 2016/0345326) shows  A base station may determine a parameter associated with a transmission such as hybrid automatic repeat request (HARQ) feedback, a signal-to-noise ratio, or a determination regarding whether the transmission was successfully decoded. The base station may then determine a contention window adjustment value based on the parameter. The base station may then apply weighting factor (e.g., based on the time of the transmission, a number of devices being served, aspects of the transmission parameter, etc.) to the contention window adjustment value may adjust a contention window size for a second transmission based on the weighted contention window adjustment value (and, in some cases, other weighted adjustments based on other transmissions). The base station may then perform a clear channel assessment (CCA) based on the contention window size.. However, Yerramalli fails to disclose or render obvious the above underlined limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411